PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/477,786
Filing Date: 12 Jul 2019
Appellant(s): PANASONIC INTELLECTUAL PROPERTY MANAGEMENT CO., LTD.



__________________
Michael E. Fogarty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/24/2022 appealing the Final Office Action mailed on 09/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Response to the Arguments in Section B. Appellant’s Position
Appellant states:
None of the references provides a person skilled in the art with guidance on setting the rotational speed of the motor when the measured pressure decreases with time to be higher than the rotational speed of the motor when the measured pressure increases with time.

In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., guidance on setting the rotational speed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 discloses a power tool comprising a pressure sensing unit and a control circuit, wherein the control circuit is “configured to determine whether the measured pressure increase or decreases with time and perform hysteresis control of the rotational speed of the motor”.  Claim 1 does not disclose providing the user guidance on setting the rotational speed of the motor when the measured pressure decreases with time to be higher than the rotational speed of the motor when the measured pressure increases with time.
Appellant states:
… the Examiner has not shown any support where Eshleman teaches the claimed limitations or why Eshleman’s description can be interpreted so that the reference teaches the claimed limitation.

In column 13 lines 16-26 of Eshleman et al., the controller of the power tool is disclosed to “select the control curve based on distance a trigger has traveled and the speed at which the user actuates the switch … Once the trigger has traveled the requisite distance, the controller computes the speed of the trigger and selects a control curve from a group of control curves based on the computed speed.”  In Figure 9A, Eshleman et al. shows a group of control curves that the controller can select from based on the computed speed of the trigger being pulled.
In column 14 lines 3-6 of Eshleman et al., the controller of the power tool is disclosed to “computer trigger speed and select a suitable control curve after the trigger has been released or otherwise begin traveling towards its starting position.”  In Figure 9B, Eshleman et al. shows a group of control curves that the controller can select from based on the computed speed of the trigger traveling towards its starting position.
This implies the controller is fully capable of selecting one control curve when the trigger is being pulled and a different control curve when the trigger is traveling towards its starting position.  In Figure 9C, Eshleman et al. show one of many possible combinations of control curves that could be selected by the controller.  Another combination that the controller could select is control curve C in Figure 9A and control curve D in Figure 9B.  When combining these control curves, the rotational speed of the motor would be higher when the trigger is traveling toward its starting position relative to when the trigger is being pulled.

    PNG
    media_image2.png
    358
    514
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    358
    514
    media_image3.png
    Greyscale

Appellant states:
Noto, Suda, and Eshleman, individually or in combination, do not disclose or suggest a power tool including all the limitations as recited in independent claim 1.

Noto et al. disclose a power tool comprising: a motor; a trigger; a pressure sensing unit for receiving pressure according to a pull-in amount of the trigger and configured to measure a magnitude of the pressure received; and a control unit.
Suda et al. disclose a control circuit that performs hysteresis control of the rotational speed of the motor.
Eshleman et al. disclose a controller configured to select the control curve based on distance a trigger has traveled and the speed at which the user actuates the switch.  Depending on how the trigger is actuated and released, the controller is fully capable of selecting one control curve when the trigger is being pulled and a different control curve when the trigger is traveling towards its starting position.  For example, the controller is fully capable of selecting control curve C in Figure 9A when the trigger is being pulled and selecting control curved D in Figure 9B when the trigger is traveling towards its starting position.
Therefore, Noto et al. in view of Suda et al. and Eshleman et al. do disclose a power tool that comprises all the structural features disclosed in claim 1 and is fully capable of performing the hysteresis control of the rotational speed of the motor such that the rotational speed of the motor with respect to the measured pressure is higher in a case where the measured pressure decreases with time than in case where the measured pressure increases with time.
Appellant states:
Fig. 9B shows control curves D, E, and F (right).  One of the curves can be selected during a back-off condition” based on how the trigger released quickly.

In column 14 lines 3-6 of Eshleman et al., the controller is disclosed to “selected a suitable control curve after the trigger has been released or otherwise begins traveling towards its starting position.” (emphasis added)  This implies that the controller does not only select the control curve when the trigger is released quickly but rather when the trigger starts to travel towards the starting position.
Appellant states:
That is, Eshleman teaches that the rotational speed of the motor should be higher in a case where the measured pressure increases with time than in the case where the measured pressure decreases with time.

In column 14 lines 23-27 of Eshleman et al., the ramp up curves “may be combined with the back off curves to form a single selectable curve as shown in FIG 9C.  In an exemplary application, the user wishes to use the tool to drive a long machine screw and thus selects the applicable control curves using the input switch as discussed above”. (emphasis added)  Eshleman et al. do not disclose the rotational speed of the motor should be higher in a case where the measured pressure increases with time than in the case where the measured pressure decreases with time, but rather shows said combination as an example of how the control curves can be combined to form a single selectable curve.  
Depending on how the trigger is actuated and released, the controller is fully capable of selecting a different combination of control curves to form a single selectable curve, such as selecting control curve C in Figure 9A when the trigger is being pulled and selecting control curved D in Figure 9B when the trigger is traveling towards its starting position.
Appellant states:
However, Eshleman does not teach, and the Examiner does not show why Eshleman teaches, any guidance on how to create a hysteresis loop as claimed.

In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., guidance on how to create a hysteresis loop) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 discloses a power tool comprising a pressure sensing unit and a control circuit, wherein the control circuit is “configured to determine whether the measured pressure increase or decreases with time and perform hysteresis control of the rotational speed of the motor”.  Claim 1 does not disclose providing the use guidance on how to create a hysteresis loop.
Eshleman et al. is not relied upon for the teaching of a hysteresis control.  Eshleman et al. is relied upon for the teaching of the function of selecting the control curve based on distance a trigger has traveled and the speed at which the user actuates the switch.  Suda et al. is relied upon for the teaching of a hysteresis control.
Appellant states:
In Fig. 9C, Eshleman appears to teach that one of curves A, B, and C in Fig. 9A can be combined with one of the curves D, E, and F in Fig 9B.  However, Eshleman does not provide any guidance on how to combine these curves together.

Figure 9A of Eshleman et al. shows control curves A, B, and C that the controller can select from based on the computed speed of the trigger being pulled.  Figure 9B of Eshleman et al. shows control curves D, E, and F that the controller can select from based on the computed speed of the trigger traveling towards its starting position.  In column 14 lines 28-33 of Eshleman et al., Figure 9C is disclosed to show a single selectable curve form by the combination of control curve B and control curve F.
Therefore, Eshleman et al. do disclose how to combine the control curves to form a single selectable curve.

    PNG
    media_image4.png
    358
    514
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    358
    514
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    308
    453
    media_image6.png
    Greyscale

Appellant states:
However, Appellant stresses that the Examiner’s assertion is not essential nor important for the claimed subject matter.  Whether trigger is pulled slowly or quickly is not essential nor important for the claimed subject matter because this is not the technique of selecting an appropriate control curve depending on the pressure corresponding to the depth to which the trigger has been pulled.

Claim 1 discloses the control circuit “is configured to determine whether the measured pressure increases or decreases with time and perform hysteresis control … wherein the control circuit performs the hysteresis control of the rotational speed of the motor such that the rotational speed of the motor with respect to the measured pressure is higher in a case where the measured pressure decreases with time than in the case where the measured pressure increases with time”.
In an apparatus claim, the functional description following the phrase “configured to” is treated as a functional recitation.  In other words, it is not a structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation. [MPEP 2114 (II)]
Noto et al. disclose a power tool comprising; a motor; a trigger; a pressure sensing unit for receiving pressure according to a pull-in amount of the trigger and configured to measure a magnitude of the pressure received; and a control unit.
Suda et al. disclose a control circuit that performs hysteresis control of the rotational speed of the motor.
Eshleman et al. disclose a controller select the control curve based on distance a trigger has traveled and the speed at which the user actuates the switch.  Depending on how the trigger is actuated and released, the controller is fully capable of selecting one control curve when the trigger is being pulled and a different control curve when the trigger is traveling towards its starting position.  For example, the controller is fully capable of selecting control curve C in Figure 9A when the trigger is being pulled and selecting control curved D in Figure 9B when the trigger is traveling towards its starting position.
Therefore, Noto et al. in view of Suda et al. and Eshleman et al. do disclose a power tool that comprises all the structural features disclosed in claim 1 and is fully capable of performing the hysteresis control of the rotational speed of the motor such that the rotational speed of the motor with respect to the measured pressure is higher in a case where the measured pressure decreases with time than in case where the measured pressure increases with time.
Appellant states:
Nowhere in Eshleman teaches selecting two curves from Figs. 9A and 9B, respectively, to create a hysteresis control loop as claimed.

In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hysteresis control loop) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 discloses a power tool comprising a pressure sensing unit and a control circuit, wherein the control circuit is “configured to determine whether the measured pressure increase or decreases with time and perform hysteresis control of the rotational speed of the motor”.  Claim 1 does not disclose performing a hysteresis control loop.
Eshleman et al. is not relied upon for the teaching of a hysteresis control.  Eshleman et al. is relied upon for the teaching of the function of selecting the control curve based on distance a trigger has traveled and the speed at which the user actuates the switch.  Suda et al. is relied upon for the teaching of a hysteresis control.
In column 14 lines 23-27 of Eshleman et al., the ramp up curves “may be combined with the back off curves to form a single selectable curve as shown in FIG 9C”. (emphasis added)  In other words, Eshleman et al. do disclose selecting a control curve from Figure 9A and selecting a control curve from Figure 9B to form a single selectable curve.
Appellant states:
That is, Eshleman teaches that that the rotational speed of the motor should be higher in a case where the measured pressure increases with time than in the case where the measured pressure decreases with time.

In column 14 lines 23-27 of Eshleman et al., the ramp up curves “may be combined with the back off curves to form a single selectable curve as shown in FIG 9C.  In an exemplary application, the user wishes to use the tool to drive a long machine screw and thus selects the applicable control curves using the input switch as discussed above”. (emphasis added)  Eshleman et al. do not disclose the rotational speed of the motor should be higher in a case where the measured pressure increases with time than in the case where the measured pressure decreases with time, but rather shows said combination as an example of how the control curves can be combined to form a single selectable curve.  
Depending on how the trigger is actuated and released, the controller is fully capable of selecting a different combination of control curves to form a single selectable curve, such as selecting control curve C in Figure 9A when the trigger is being pulled and selecting control curved D in Figure 9B when the trigger is traveling towards its starting position.
Appellant states:
Even if it is assumed only for the sake of this discussion that these three “teachings” according to the Examiner were combined, the applied combination would not arrive at the claimed subject matter.  This is so because none of the references provide a person skilled in the art with the guidance on setting the rotational speed of the motor when the measured pressure decreases with time to be higher than the rotational speed of the motor when the measured pressure increases with time.

In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., guidance on setting the rotational speed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 discloses a power tool comprising a pressure sensing unit and a control circuit, wherein the control circuit is “configured to determine whether the measured pressure increase or decreases with time and perform hysteresis control of the rotational speed of the motor”.  Claim 1 does not disclose providing the user guidance on setting the rotational speed of the motor when the measured pressure decreases with time to be higher than the rotational speed of the motor when the measured pressure increases with time.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        April 26, 2022

Conferees:
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.